DETAILED ACTION
This Office action is in response to the election filed on 6 August 2021.  Claims 1-14 are pending in the application.  Claims 1-8 have been withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II, on which claim 9-14 are readable, in the reply filed on 6 August 2021 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al., US PG pub. 20040119063 A1, cited by Applicant on the Information Disclosure Statement (IDS) submitted on 08 June 2020.
With respect to claim 9, Guo discloses a type IV semiconductor substrate (210, fig. 5) comprising a main surface (surface of the substrate 210); a type III-V semiconductor lattice transition region (222, 220 and 224, fig. 5) formed over the main surface (surface of the substrate 210) of the semiconductor substrate (210, fig. 5); and a type III-V semiconductor channel region (237 and 235, fig. 5) formed over the type III-V semiconductor lattice transition region (222, 220 and 224, fig. 5), the type-III-V semiconductor channel region (237 and 235, fig. 5) comprising a two-dimensional carrier gas (¶0048: operative structure includes a layer of GaN 0.6 .mu.m thick and a top layer of Al.sub.0.3Ga.sub.0.7N 23 a third metallic concentration that is higher than the first metallic concentration; and a fourth lattice transition layer (224, fig. 5; GaN) formed over the third lattice transition layer (220, fig. 5;¶0048;AlN), the third lattice transition layer (220, fig. 5;¶0048;AlN) having a fourth metallic concentration that is lower than the first metallic concentration, Guo does discloses in ¶0048 Preferably, each of layers 220 and 222 is formed from a pure nitride semiconductor selected from the group consisting of gallium nitride, aluminum nitride and aluminum gallium nitride, i.e., the group of semiconductors defined by the stoichiometric formula Al.sub.RGa.sub.(1-R)N, with the layers having unequal values of R. That is, layer 220 has the formula Al.sub.XGa.sub.(1-x)N, whereas layer 222 has the formula Al.sub.YGa.sub.(1-y)N, where X not equal to Y, since X cannot equal to Y, Since Guo discloses third metallic concentration layer is substantially pure aluminum nitride which has a higher metallic concentration than the first metallic concentration Al0.3Ga0.7N. Guo also teaches fourth metallic concentration reference 224 a GaN with Aluminum concentration lower than the first metallic concentration Al0.3Ga0.7N, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to compare of the aluminum of third metallic concentration have a higher aluminum metallic concentration than first metallic concentration of metallic concentration Al0.3Ga0.7N and a layer of GaN (fourth metallic concentration) have been obvious that GaN have a lower aluminum metallic concentration than the first metallic concentration with a metallic concentration Al0.3Ga0.7N, since 0.3 aluminum is higher than zero aluminum.

    PNG
    media_image1.png
    367
    817
    media_image1.png
    Greyscale

With respect to claim 10, Guo discloses wherein the first lattice transition layer (222, fig. 5; Al.sub.0.3Ga.sub.0.7N) exerts a compressive stress on adjacent semiconductor layers, and wherein the third lattice transition layer (220, fig. 5;¶0048;AlN) exerts a tensile stress on adjacent semiconductor layers.
With respect to claim 11, Guo discloses wherein the tensile stress exerted by the third lattice transition layer (220, fig. 5;¶0048;AlN) completely counteracts the tensile stress exerted by the first lattice transition layer (222, fig. 5; Al.sub.0.3Ga.sub.0.7N).
With respect to claim 12, Guo did not discloses wherein a substrate bow measured at an upper surface of the type III-V semiconductor device is less than 1 μm. However, although these limitations have been considered by the Examiner, these limitations are directed to the manner in which the device operates, and it has been held that a claim containing a recitation pertaining to the manner in which a claimed device operates is not deemed to patentably distinguish the claimed device from a prior art device which is structurally the same as the claimed device. The device of Guo is structurally identical to Applicant's claimed device. In addition, since the only distinction between Applicant's claimed device and that of Guo is recited in functional language, it is incumbent upon Applicant to show that the device of Guo is not capable of operating as claimed.  
With respect to claim 14, Guo discloses wherein the type IV semiconductor substrate (210, fig. 5) comprises silicon, wherein the first, second and third lattice transition layer (220, fig. 5;¶0048;AlN)s each comprise aluminum gallium nitride, wherein the first, second and third metallic concentrations correspond .

Allowable Subject Matter
Claim 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822